DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 7, 8, 9, 11, 13-15, and 19 are objected to because of the following informalities: These claims recite “preferably” (claims 2, 4, 7, 8, 9, 11, 13, and 15) and “for example” (claims 14, and 19) and should be removed from the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 14, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PG-pub 2013/0276906) in view of Nakakubo (US PG-pub 2007/0026269).
Regarding claims 1, 2, and 20, Locke teaches a first plate 16 (fig. 1) comprising a plurality of first holes 20 extending generally perpendicular through said first plate; a second plate 14 comprising a plurality of second holes 18 extending generally perpendicular through said second plate, the second holes 18 being substantially offset from the first holes 20 of said first plate; a spacer 12 disposed between said first plate and said second plate to form a cavity therebetween in fluid communication with the first holes of said first plate and the second holes of said second plate; a flap 17 disposed and moveable between said first plate and said second plate, the flap having holes 21, 22 substantially offset from the first holes 20 of said first plate and substantially aligned with the second holes 18 of said second plate (holes18 and 22 are aligned); wherein the flap 17  is operable to be motivated between said first and second plates in response to a change in direction of a differential pressure of the fluid across the valve; (claim 2) wherein said areas of the flap 17 over which said forces are asserted are areas of the flap that impact or contact regions of said first or second plate adjacent, the first holes or, the second holes (adjacent the first plate).
Lock fails to disclose (claim 1) and wherein at least one of said first plate or said second plate has a coating arranged to control the distribution of one or more forces asserted on the flap when the flap impacts or is in contact with said first plate or second plate by controlling areas of the flap over which said forces are asserted to inhibit wear of the flap at said areas; (claim 20) wherein said first plate and said second plate both comprise said coating.
Nakakubo teaches a plate 4 (fig. 1A, 1B) including a protective coating such as PTFE or Paralyene (para. 103, lines 1-7) to improve sealing.
It would have been obvious to one of ordinary skill in the art, at the time of filing to employ in the Locke device a coating with the first plate or second plate with a coating, to improve sealing and to improve durability of the plate. The modified plate of Locke in view of Nakakubo is capable of the claimed function: to control the distribution of one or more forces asserted on the flap when the flap impacts or is in contact with said first plate or second plate by controlling areas of the flap over which said forces are asserted to inhibit wear of the flap at said areas.

Regarding claims 14, 22, and 23, Locke modified by Nakakubo, teaches (claims 14 and 21) wherein the coating comprises a polymer (Locke teaches the flapper being made of PET; para. 0040, last line); (claim 22) pump (abstract) comprising at least one claimed valve; (claim 23) the method (modified by Locke and Nakakubo) comprising: prior to assembling components of the valve, applying a coating onto a surface of at least one of said first plate or second plate such that the coating extends at least partially across the surface of said first plate or second plate (because the flapper is coated, the coating of the flapper extends the length of the plates when the flapper is assembled to the first and second plates.

Allowable Subject Matter
Claims 4, 5, 7-9, 11-13, 15, 16, 18, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Locke, either a lone or in combination with Nakakubo, fails to disclose the coating extending partially into the holes of the first or second plate; the coating having a thickness that is equal to less than half the diameter of the first holes or second holes; the at least one region of increased height forms at least part of an edge of a hole in the first or second plate; the surface of the first or second plate surrounding the at least one region of increased height being recessed; one or more patterned regions; the coating being selectively thinned in the second area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng et al. (US PG-pub 2009/0092503) teaches a flapper made of a polymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799